

115 S921 IS: Duty First Act
U.S. Senate
2017-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 921IN THE SENATE OF THE UNITED STATESApril 24, 2017Mr. Moran (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the 100 year anniversary
			 of
			 the 1st Infantry Division.
	
 1.Short titleThis Act may be cited as the Duty First Act. 2.FindingsCongress finds that—
 (1)the 1st Infantry Division was constituted on May 24, 1917, and is the first and oldest permanently established combat division of the United States Army; 2017 is the centennial of the Division;
 (2)the 1st Infantry Division has been in continuous service since its establishment; (3)the 1st Infantry Division has fought with distinction in every major conflict since 1917 except the Korean War, when it was on occupation duty in Germany;
 (4)in World War I, the then-First Expeditionary Division was the first United States division to arrive in France, firing the first United States shots of the war, suffering the first casualties, and securing the first United States victory at the Battle of Cantigny in May, 1918;
 (5)the Battle of Cantigny was also the first modern, combined arms battle in the history of the United States;
 (6)the First Expeditionary Division fought with distinction in all subsequent campaigns and, after occupation duty in Germany, was the last combat division to return home in 1919;
 (7)5 First Expeditionary Division soldiers received the Medal of Honor in World War I; (8)in World War II, the 1st Infantry Division was the first to deploy to Europe, fighting in North Africa and Sicily in 1942 and 1943;
 (9)General George S. Patton, Jr., commander of the Seventh Army of the United States in the Mediterranean, stated that he would not invade Sicily without the 1st Infantry Division as the assault division;
 (10)the 1st Infantry Division was the lead assault division on Omaha Beach in Normandy on D-Day, June 6, 1944;
 (11)against frightful odds and despite multiple challenges, the 1st Infantry Division secured a beach head on a day when failure could have altered the outcome of the war;
 (12)the 1st Infantry Division played pivotal roles in the liberation of France and Belgium, the Battle of the Bulge, the crossing of the Rhine River, and the invasion and defeat of Nazi Germany;
 (13)after the war, the 1st Infantry Division supported and secured the International Military Tribunal at Nuremburg, Germany, guarding infamous Nazi officials during the courtroom proceedings;
 (14)17 1st Infantry Division soldiers received the Medal of Honor in World War II; (15)the 1st Infantry Division was the only United States combat division in Europe from 1946 to 1951, returning to the United States and Fort Riley, Kansas, in 1955;
 (16)the 1st Infantry Division was one of the first 2 combat divisions deployed to Vietnam in 1965, defending the vital Highway 13 corridor against enemy infiltration from Cambodia to the capital at Saigon;
 (17)the 1st Infantry Division fought gallantly in Operation Junction City, the largest operation of the war, in 1967 and in all 3 waves of the Tet Offensive in 1968;
 (18)12 1st Infantry Division soldiers received the Medal of Honor in Vietnam; (19)the 1st Infantry Division deterred Soviet aggression against NATO Europe from 1970 to 1990 with a brigade in Germany and the rest of the division deploying there annually from Fort Riley in REFORGER exercises that demonstrated United States capability and resolve until the Cold War ended;
 (20)the 1st Infantry Division deployed to Saudi Arabia in 1991 in Operations Desert Shield and Desert Storm, attacking to breach the Iraqi defenses, racing across the desert with the VII Corps of the United States Army, destroying the Iraqi Republican Guard Tawakalna Division;
 (21)the 1st Infantry Division enforced international peace agreements in Bosnia for 31 months between 1996 and 2000, for 4 months in Macedonia in 1999, and for 22 months in Kosovo between 1999 and 2003;
 (22)the 1st Infantry Division deployed to Iraq in 2004 to 2005 in Operation Iraqi Freedom II, the initial occupation of Iraq, and helped achieve the first free and fair elections in the history of Iraq;
 (23)the 1st Infantry Division brigade combat teams and other elements deployed multiple times to Iraq and Afghanistan between 2003 and 2014;
 (24)the 1st Infantry Division provided the first regionally aligned force (RAF) to the United States Africa Command and provided military assistance to friendly governments across the continent of Africa;
 (25)to combat the growing ISIS threat, the 1st Infantry Division soldiers have deployed to Iraq and Kuwait to assist the Iraqi Security Forces and other friendly countries in that vital and unstable region;
 (26)the 1st Infantry Division will be deployed to Iraq, Afghanistan, and Korea in 2016 and 2017, its centennial year;
 (27)35 soldiers from the 1st Infantry Division have been decorated with the Medal of Honor, and countless others have distinguished themselves in combat;
 (28)the 1st Infantry Division has earned several unit decorations, including 2 Meritorious Unit Commendations, 3 French Croix de Guerre, 1 Belgian Fourragere, Republic of Vietnam Cross of Gallantry with Palm, 1 Republic of Vietnam Civil Action Honor Medal, and was cited twice in the Order of the Day of the Belgian Army; and
 (29)the 1st Infantry Division has served the United States with great valor and distinction since its organization, living up to its motto, No mission too difficult, no sacrifice too great—Duty First.
			3.Coin specification
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 20,000 $5 coins, which shall—
 (A)weigh 8.359 grams; (B)have a diameter of .850 inches; and
 (C)contain 90 percent gold and 10 percent alloy. (2)$1 silver coinsNot more than 100,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have the diameter of 1.50 inches; and
 (C)contain not less than 90 percent silver. (3)Half-dollar clad coinsNot more than 200,000 half-dollar coins which shall—
 (A)weigh 11.34 grams; (B)have a diameter of 1.205 inches; and
 (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor the purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the 100 year anniversary of the 1st Infantry Division.
 (2)Designation and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2018; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with the Society of the 1st Infantry Division and the U.S. Army Center of Military History; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityOnly the West Point Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2018.
			6.Sale of coins
 (1)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (A)the face value of the coins;
 (B)the surcharge provided in section 7(a) with respect to such coins; and (C)the cost of designing and issuing the coins (including labor, material, dies, use of machinery, overhead expenses, marketing, and shipping).
 (2)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (3)Prepaid ordersThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
			7.Surcharges
 (a)In generalAll sales of coins issued under this Act shall include a surcharge of— (1)$35 per coin for the $5 coin;
 (2)$10 per coin for the $1 coin; and (3)$5 per coin for the half-dollar coin.
 (b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Society of the 1st Infantry Division for renovation of the existing 1st Infantry Division Memorial located in the District of Columbia.
 (c)AuditsThe Society of the 1st Infantry Division shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.